       Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 1 of 35
                               United States Court of Appeals
                                    For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                              VOICE (314) 244-2400
Michael E. Gans
                                                                                FAX (314) 244-2780
 Clerk of Court
                                                                              www.ca8.uscourts.gov

                                                           October 19, 2018


Mr. Angelo Peter Efthimiatos
13900-030
c/o Nancy Dellamonte
3710 Route 30
Sudbury, VT 05733

         RE: 18-3239 In Re: Angelo Efthimiatos

Dear Mr. Efthimiatos:

        We have assigned your petition for a writ the case number shown above. Your case will
be referred to a panel of judges for review. We will promptly advise you of the Court's ruling.

        Please note that service by pro se parties is governed by Eighth Circuit Rule 25B. A copy
of the rule and additional information is attached to the pro se party's copy of this notice.


                                                           Michael E. Gans
                                                           Clerk of Court

AEV

Enclosure(s)

cc:      Mr. John S. Courter

            District Court/Agency Case Number(s): 3:13-cr-00015-SMR




      Appellate Case: 18-3239     Page: 1          Date Filed: 10/19/2018 Entry ID: 4717522
     Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 2 of 35
Caption For Case Number: 18-3239

In re: Angelo Peter Efthimiatos

            Petitioner




   Appellate Case: 18-3239        Page: 2   Date Filed: 10/19/2018 Entry ID: 4717522
    Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 3 of 35
Addresses For Case Participants: 18-3239

Mr. Angelo Peter Efthimiatos
13900-030
c/o Nancy Dellamonte
3710 Route 30
Sudbury, VT 05733

Mr. John S. Courter
U.S. DISTRICT COURT
Southern District of Iowa
P.O. Box 9344
Des Moines, IA 50306-0000




  Appellate Case: 18-3239      Page: 3     Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 4 of 35




Appellate Case: 18-3239   Page: 1   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 5 of 35




Appellate Case: 18-3239   Page: 2   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 6 of 35




Appellate Case: 18-3239   Page: 3   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 7 of 35




Appellate Case: 18-3239   Page: 4   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 8 of 35




Appellate Case: 18-3239   Page: 5   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 9 of 35




Appellate Case: 18-3239   Page: 6   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 10 of 35




Appellate Case: 18-3239   Page: 7   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 11 of 35




Appellate Case: 18-3239   Page: 8   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 12 of 35




Appellate Case: 18-3239   Page: 9   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 13 of 35




Appellate Case: 18-3239   Page: 10   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 14 of 35




Appellate Case: 18-3239   Page: 11   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 15 of 35




Appellate Case: 18-3239   Page: 12   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 16 of 35




Appellate Case: 18-3239   Page: 13   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 17 of 35




Appellate Case: 18-3239   Page: 14   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 18 of 35




Appellate Case: 18-3239   Page: 15   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 19 of 35




Appellate Case: 18-3239   Page: 16   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 20 of 35




Appellate Case: 18-3239   Page: 17   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 21 of 35




Appellate Case: 18-3239   Page: 18   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 22 of 35




Appellate Case: 18-3239   Page: 19   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 23 of 35




Appellate Case: 18-3239   Page: 20   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 24 of 35




Appellate Case: 18-3239   Page: 21   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 25 of 35




Appellate Case: 18-3239   Page: 22   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 26 of 35




Appellate Case: 18-3239   Page: 23   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 27 of 35




Appellate Case: 18-3239   Page: 24   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 28 of 35




Appellate Case: 18-3239   Page: 25   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 29 of 35




Appellate Case: 18-3239   Page: 26   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 30 of 35




Appellate Case: 18-3239   Page: 27   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 31 of 35




Appellate Case: 18-3239   Page: 28   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 32 of 35




Appellate Case: 18-3239   Page: 29   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 33 of 35




Appellate Case: 18-3239   Page: 30   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 34 of 35




Appellate Case: 18-3239   Page: 31   Date Filed: 10/19/2018 Entry ID: 4717522
 Case 3:13-cr-00015-SMR-HCA Document 303 Filed 10/15/18 Page 35 of 35




Appellate Case: 18-3239   Page: 1   Date Filed: 10/19/2018 Entry ID: 4717522
